Citation Nr: 0902094	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-39 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a bilateral foot 
disorder.

Entitlement to service connection for a bilateral ankle 
disorder.

Entitlement to service connection for obsessive compulsive 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from November 1991 to 
August 1993.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in September 2007 when it was remanded for 
further evidentiary development.  To the extent possible, 
such development has been accomplished and the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Neither disabilities of the feet and ankles, nor 
obsessive compulsive disorder are shown during service.

2.  The initial documentation of each disability at issue is 
many years subsequent to service.

3.  No nexus between the currently-shown disabilities of the 
feet and ankles, and obsessive compulsive disorder and the 
veteran's period of service is shown in the evidence of 
record.


CONCLUSION OF LAW

Service connection for disabilities of the feet and ankles, 
and obsessive compulsive disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends his bilateral foot disability, bilateral 
ankle disability, and obsessive compulsive disorder were 
first manifested during service and that service connection 
is warranted on that basis.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the veteran was informed of these elements with 
regard to the claims decided herein in a letter of December 
2002, prior to the initial rating decision in the matter.  
The veteran was notified specifically of how the VA assigns 
disability ratings and effective dates in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In the Board's September 2007 remand, we noted that medical 
records reflecting the surgeries the veteran reported having 
had upon his feet had not been obtained for review.  As these 
records would be especially probative of his claim, we 
requested that they be obtained upon remand, along with 
additional treatment records.  To that end, the RO requested 
that the veteran identify the medical care provider(s) who 
had performed the surgeries and provide the appropriate 
release of information form.  Although the veteran responded 
to the VA's letter requesting such information, he did not 
identify who had performed the surgeries at issue.  

Additionally, in an October 2007 communication, the veteran 
indicated he intended to submit additional information in 
support of his claim within the next sixty days.  No such 
information, or indeed, any further communication has been 
received from the veteran since October 2007.

No further action can be taken by VA absent the veteran's 
cooperation in identifying his physicians and in releasing 
the records to VA.  "The duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, the Board concludes that additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

Nevertheless, VA medical records, private post-service 
medical records, service medical records, and VA medical 
examinations have been obtained in support of the veteran's 
claims.  The veteran has been offered the opportunity to 
present sworn testimony in support of his claims, and two 
separate hearings were scheduled, but the veteran failed to 
appear for the hearing.  When an appellant elects not to 
appear at the prescheduled hearing date, the request for a 
hearing will be considered to have been withdrawn.  38 C.F.R. 
§ 20.704(d).  We are satisfied that all relevant and 
obtainable evidence pertaining to the issues decided herein 
has been obtained, absent the requested assistance from the 
veteran himself.  All relevant records and contentions have 
been carefully reviewed.  Thus, the Board concludes that VA 
has satisfied its duties to notify and assist to the extent 
possible under the circumstances.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The veteran's service medical records contain no mention 
whatsoever of complaints or evaluation of the veteran's feet, 
ankles, or mental health.  The veteran underwent a VA 
examination in September 1993 (one month after his discharge 
from service) which is similarly negative for mention of his 
feet or ankles.  The examiner commented upon his psychiatric 
state, noting the veteran was well oriented, in good contact, 
and that his comprehension was good.  He was coherent, with 
recent and remote memory being good.  No psychotic or 
neurotic symptomatology was found.  

The earliest indication of any foot complaints consists of a 
private medical record dated in July 2000, and simply 
indicates that the veteran had flat feet and was going to be 
fitted for orthotics.  A November 2001 private medical record 
reflects that the veteran had recently undergone "fairly 
major surgery on the right foot" by a different physician, 
and was scheduled to have a similar type of surgery on the 
left foot once the right foot had healed.  

The veteran's ankle disability is referenced in the available 
medical records only obliquely.  The report of a June 2003 VA 
X-ray study reflects a clinical history of a prior ankle 
fracture and shows a cone-shaped metallic piece in the medial 
aspect of the right subtalar joint.  X-ray studies of the 
left foot and ankle were interpreted as showing a healed 
fracture of the distal fibula immobilized with a side plate 
and fixing screws, and a small osteochondral bone fragment 
located between the medial malleolus and the talus.  
Additionally, the X-rays reflected that the veteran was 
status post surgery for hallux valgus bilaterally.  No 
arthritis or other bony abnormality was shown in the feet or 
the ankles.

The earliest mention of obsessive compulsive disorder in the 
medical records available for review is a private medical 
record dated in September 2001 which simply includes the 
notation that the veteran had ongoing obsessive compulsive 
disorder.  Private treatment records reflect treatment for 
obsessive compulsive disorder between 2001 and 2002, and VA 
treatment records reflect treatment for obsessive compulsive 
disorder between 2002 and 2006.  During a June 2004 VA mental 
health clinic visit, the veteran explained that he believes 
his obsessive compulsive disorder began in the military due 
to the compulsive and repetitive nature of the military.

Although the evidence demonstrates that the veteran has each 
of the current disabilities for which he has claimed service 
connection, no connection to service whatsoever is shown.  
The service medical records do not support the veteran's 
contention that he had foot and ankle problems in service, 
and they do not support his contention that he first 
manifested obsessive compulsive disorder during service.  In 
fact, no sign of any of these disabilities was shown during 
his initial post-service VA examination, and the veteran 
himself did not complain of the disabilities or assert they 
were related to service until 2002, when he filed the claim 
which led to this appeal.  Rather, each disability at issue 
is first documented many years after service, and no 
connection to service is shown in any of the pertinent 
medical records.  This lengthy period without treatment, 
post-service, weighs heavily against the claims.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In summary, the evidence of record simply does not support 
the veteran's assertion that he has had the disabilities at 
issue since service, and no other nexus to service is shown 
in the record.  The preponderance of the evidence is against 
the claims and service connection must be denied.


ORDER

Service connection for bilateral foot disabilities is denied.

Service connection for bilateral ankle disabilities is 
denied.

Service connection for obsessive compulsive disorder is 
denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


